UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-32249 SKYPEOPLE FRUIT JUICE, INC. (Exact name of registrant as specified in its charter) Florida 98-0222013 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 16F, NationalDevelopmentBankTower, No. 2, Gaoxin 1st. Road, Xi’an, PRC (Address of principal executive offices) (Zip Code) 011-86-29-88377161 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 10, 2010 Common Stock, $0.001 par value per share Preferred Stock, $0.001 par value per share 20,410,117 shares 1,605,147 shares Table of Contents SKYPEOPLE FRUIT JUICE, INC. INDEX Page Forward-Looking Statements 1 Part I. Financial Information Item 1. Financial Statements 2 (a) Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (Unaudited) 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months and Six Months Ended June 30, 2010and 2009 (Unaudited) 3 (c) Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 (d) Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Removed and Reserved 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 29 Exhibits Certifications -i- Table of Contents SKYPEOPLE FRUIT JUICE, INC. FORWARD-LOOKING STATEMENTS The discussions of the business and activities of SkyPeople Fruit Juice, Inc. (together with its direct and indirect subsidiaries, “we,” “us,” “our” or “the Company”) set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements and assumptions regarding future activities and results of operations of the Company.You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements involve risks and uncertainties. Forward-looking statements include statements regarding, among other things, (a) our projected sales, profitability, and cash flows, (b) our growth strategies, (c) anticipated trends in our industry, (d) our future financing plans and (e) our anticipated needs for working capital. They are generally identifiable by use of the words "may," "will," "should," "anticipate," "estimate," "plans," “potential," "projects," "continuing," "ongoing," "expects," "management believes," "we believe," "we intend" or the negative of these words or other variations on these words or comparable terminology. These statements may be found under "Management's Discussion and Analysis of Financial Condition and Results of Operations” as well as in this Form 10-Q generally. In particular, these include statements relating to future actions, prospective products or product approvals, future performance or results of current and anticipated products, sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. Any or all of our forward-looking statements in this report may turn out to be inaccurate. They can be affected by inaccurate assumptions we might make or by known or unknown risks or uncertainties. Consequently, no forward-looking statement can be guaranteed. Actual future results may vary materially as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in the most recent Form 10-K filed by the Company. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. You should not place undue reliance on these forward-looking statements. We undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SKYPEOPLE FRUIT JUICE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2009 (UNAUDITED) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $43,231 and $42,950 Other receivables Inventories Advances to suppliers and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, Net LAND USAGE RIGHTS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Advances from customers Short-term loan Short-term notes payable - Warrant liability - Total current liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY SkyPeople Fruit Juice, Inc. stockholders’ equity: Preferred Stock, $0.001 par value; 10,000,000 shares authorized; 1,605,147 and 3,448,480 Series B Convertible Preferred Stock issued and outstanding as ofJune 30, 2010 and December 31, 2009, respectively Common Stock, $0.001 par value; 66,666,666 shares authorized; 20,410,117 and 17,952,894 shares issued and outstanding as ofJune 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total SkyPeople Fruit Juice, Inc. stockholders' equity Noncontrolling interests TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements -2- Table of Contents SKYPEOPLE FRUIT JUICE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of Sales Gross Profit Operating Expenses General and administrative Selling expenses Research and development expenses Total operating expenses Income from Operations Other Income (Expense) Interest expense (216,957 ) (259,262 ) (439,916 ) ) Interest income Subsidy income Other income Change in fair value of warrant liabilities (10,860 ) - (2,103,832 ) - Total other income (expense) (247,156 ) Income Before Income Taxes Income Tax Expenses Net Income Less: Net income attributable to noncontrolling interests NET INCOME ATTRIBUTABLE TO SKYPEOPLE FRUIT JUICE, INC. $ Earnings Per Share: Basic earnings per share $ Diluted earnings per share $ * $ $ * $ Weighted Average Shares Outstanding: Basic Diluted Comprehensive Income: Net income $ Foreign currency translation adjustment ) ) Comprehensive Income $ Comprehensive income attributable to the noncontrolling interest (345,628 ) ) (647,329 ) ) Comprehensive Income Attributable to SkyPeople Fruit Juice, Inc. $ * The effect of change in fair value of warrant liability was not included for the computation of diluted earnings per share for the period ended as the inclusion would be anti-dilutive. See accompanying notes to condensed consolidated financial statements. -3- Table of Contents SKYPEOPLE FRUIT JUICE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) June 30, June 30, Cash Flow from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash flow provided by operating activities Bad debt expenses - Depreciation and amortization Change in fair value of warrant liability - Changes in operating assets and liabilities Accounts receivable Other receivables (2,419,962 ) ) Advances to suppliers and other current assets (239,364 ) ) Inventories ) Accounts payable (835,060 ) Accrued expenses (862,609 ) Advances from customers (437,079 ) Short-term notes payable - Income taxes payable (1,181,865 ) ) Net cash provided by operating activities Cash Flow from Investing Activities Prepayment for other assets (6,866,501 ) - Additions to property, plant and equipment (679,246 ) ) Net cash used in investing activities (7,545,747 ) ) Cash Flow from Financing Activities Proceeds from stock issuance - Proceeds from bank loans Repayment of bank loans (541,997 ) ) Net cash provided by/(used in) financing activities ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD Effect of Changes in Exchange Rate ) CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $ $ Supplementary disclosures of significant non-cash transactions: Change in fair value of warrant liability $ ) $
